Cochran, J.,
delivered the opinion of this Court:
The count in the declaration on which the appellants moved to arrest the judgment is, “that the defendants converted to their use, or wrongfully deprived the plaintiff of, the plaintiff’s goods, that is to say,‘ four barrels of whiskey, &c.,” and, as the injury complained of is laid in the alternative, the motion asserts that the account is not sufficient to sustain a judgment on the verdict.
The point thus presented differs very materially from the one decided in Sterling vs. Garritee, 18 Md. Rep., 468.— There, the plaintiff claimed a return of the property of which he had boon deprived, or its value, and $1,500 for its detention. The damages were assessed generally, and the *49judgment was arrested for the reason that no damages were claimed for a conversion of the property, and because the verdict could not,-with reference to the declaration, be held to ascertain its value. No such difficulty is presented here. The alternate forms in which the wrong is laid are equivalents, and relating to the same thing, import a single injury for which the appellee claimed the damages found by the jury. A more particular notice of this point seems to be unnecessary. The form of the count upon which this verdict was rendered is expressly prescribed in the Code, Art. 75, sec. 22, sub-sec. 29, and in sec. 22, declared to be sufficient.
(Decided June 1st 1866.)

Judgment affivrmed.